                                        UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF NORTH CAROLINA
                                             CHARLOTTE DIVISION
                                                3:16-cv-00256-RJC
                                            (3:08-cr-00134-RJC-DCS-3)

              HEVERTH ULISES CASTELLON,           )
                                                  )
                                Plaintiff,        )
                                                  )
              vs.                                 )
                                                  )                         ORDER
              UNITED STATES OF AMERICA,           )
                                                  )
                                Defendant.        )
              ___________________________________ )

                       THIS MATTER is before the Court on its own motion on the Government’s Response to

              Order to Show Cause [Doc. 7] and the United States Supreme Court’s decision in United States v.

              Davis, No. 18-431.

                       Petitioner’s Section 2255 Motion to Vacate Sentence [Doc. 1] has been stayed since August

              16, 2016, pending the decision of the Fourth Circuit Court of Appeals in United States v. Ali, No.

              15-4433. The Fourth Circuit stayed Ali pending the Supreme Court’s decision in United States v.

              Davis, No. 18-431. On June 24, 2019, the Supreme Court decided Davis. On September 4, 2019,

              the Court ordered the parties to show cause as to why the stay should not be lifted in light of Davis.

              On September 10, 2019, the Government filed a response indicating that it and Petitioner agreed

              the stay should be lifted. [Doc. 7].

                       IT IS, THEREFORE, ORDERED that the stay in this matter is hereby LIFTED and the

              Government shall have until October 10, 2019, to file its response in this matter.


Signed: September 18, 2019
